BY THE COURT.
Epitomized Opinion
Bonsangue argued that a machine driven by Dowell hurled him 25 feet, after which Dowell went 150 feet before machine stopped.
Court of Appeals held that merit might be found in contention that verdict was against the weight of evidence, if such testimony was not sharply controverted by Dowell in the trial court. Instruction of that court were sound; if additional instruction were proper and desired it was necessary for party desiring them to so request trial judge. Judgment against Bonsangue was affirmed.